Citation Nr: 1115897	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic orchalgia, status post bilateral orchiopexy.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1993 to May 1996.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Nashville, Tennessee, RO then assumed jurisdiction over the claims based on the Veteran's residency.

The Veteran and his wife testified at a March 2011 personal hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The issues of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased evaluation for orchalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

During the March 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the March 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to TDIU.

As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for entitlement to a finding of TDIU is dismissed.



REMAND

The Veteran's service connected disability is not specifically listed in the Schedule.  It has therefore been rated by analogy to another condition, based upon the functions affected, the anatomical localization ,and symptomatology.  38 C.F.R. § 4.20.  The RO has selected Code 7525, for chronic epididymo-orchitis.  This appears to be the most appropriate Code.  Other Codes regarding the testicles require the presence of additional clinical findings, such as atrophy or physical removal that are not shown and are not as closely reflective of the current diagnosis.  38 C.F.R. § 4.115b, Codes 7523, 7524.  

Code 7525 provides that the condition should be rated as a urinary tract infection, under the provisions of 38 C.F.R. § 4.115a.  This listing of genitourinary dysfunctions includes criteria for evaluation of renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infections.  It is permissible to evaluate a disability under any of these categories, depending upon the predominant symptomatology.  38 C.F.R. § 4.115a.

However, none of the criterion under 38 C.F.R. § 4.115a include a consideration of pain, the sole manifestation of disability the Veteran reports.  As the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, an exceptional or unusual disability picture exists.  Further, the Veteran has alleged that his service connected disability interferes with his employment.  Under such circumstances, the claim must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board may not grant this benefit prior to the Director's consideration.

On remand, current findings regarding the service connected disability should be obtained, to include clarification of any neurological involvement in the groin and scrotum.  Additional evidence regarding the Veteran's current and recent employment must be gathered.  The claim should then be referred to the Director for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is required.)

1.  Obtain updated VA treatment records from the medical centers in Memphis, Tennessee, and Marion, Illinois, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request information regarding his current and recent (5 years) employment, to include obtaining contact information and completed Form 21-4192's, Request for Employment Info in Connection with Claim for Disability Benefits, for each identified employer.

3.  Schedule the Veteran for VA genitourinary and peripheral nerves examinations.  The claims folder must be reviewed in conjunction with the examinations.  The examiners should describe in detail all symptomatology related to the service connected orchalgia and orchiopexy.  The examiners should identify any specific nerves involved in the current reports of pain, or should identify the nerves corresponding to the affected areas and functions, even in the absence of actual neurological impairment.  Examiners should comment on the impact of the service connected disability on occupational functioning.

4.  After completion of the above development, refer the claim to the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


